NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                       No. 19-1845
                                      ____________

                            SANTOS GUILLEN-URQUILLA
                                       a/k/a
                                  Santos Gullian,
                                             Petitioner

                                             v.

              ATTORNEY GENERAL UNITED STATES OF AMERICA,
                                                 Respondent
                             ____________

                            On Petition for Review from an
                       Order of the Board of Immigration Appeals
                              (Board No. A077-444-729)
                         Immigration Judge: John P. Ellington
                                     ____________

                   Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                 December 12, 2019

               Before: RESTREPO, ROTH and FISHER, Circuit Judges.

                                   (Filed: May 4, 2020)
                                      ____________

                                        OPINION *
                                      ____________

FISHER, Circuit Judge.



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Santos Guillen-Urquilla, a Salvadoran citizen, entered the United States in 1998.

Although ordered removed soon after his arrival, he stayed in the United States. He was

removed to El Salvador in 2007 but reentered the United States after two months. In

2013, the Department of Homeland Security reinstated his prior removal order. In 2018,

Guillen-Urquilla applied for withholding of removal and protection under the Convention

Against Torture (CAT). The Immigration Judge (IJ) denied relief, and the Board of

Immigration Appeals (BIA) dismissed his appeal. Guillen-Urquilla petitions for review.

We will deny his petition. 1

       Guillen-Urquilla argues that the IJ and BIA failed to adequately analyze his claim

for withholding of removal. 2 The agency held that Guillen-Urquilla was ineligible for

such relief because he did not show a nexus between any of his proffered protected

grounds and his alleged persecution, the past harm he suffered does not rise to the level



1
  We have jurisdiction under 8 U.S.C. § 1252(a). We review the BIA’s opinion and
“consider the IJ’s opinion where the [BIA] adopted or deferred to the IJ’s reasoning.”
Radiowala v. Att’y Gen., 930 F.3d 577, 581 (3d Cir. 2019). Factual determinations are
reviewed for substantial evidence—that is, they “are conclusive unless any reasonable
adjudicator would be compelled to conclude to the contrary.” 8 U.S.C. § 1252(b)(4)(B).
2
  A noncitizen may not be removed if he demonstrates that it is more likely than not “that
[his] life or freedom would be threatened” on account of a protected ground. 8 U.S.C. §
1231(b)(3)(A). To meet this standard, he can show that he was persecuted on account of a
protected ground, in which case there is a presumption that he will face future
persecution; or he can show that he fears future persecution on account of a protected
ground regardless of any past harm. 8 C.F.R. § 208.16(b). He must also establish that he
was persecuted by “forces the government is either unable or unwilling to control.”
Garcia v. Att’y Gen., 665 F.3d 496, 503 (3d Cir. 2011) (quoting Sukwanputra v.
Gonzales, 434 F.3d 627, 637 (3d Cir. 2006)).

                                             2
of persecution, he failed to show an objectively reasonable fear of future persecution, and

there was insufficient evidence that the Salvadoran government is unable or unwilling to

control his alleged persecutors. Guillen-Urquilla challenges certain of these

determinations, but they are supported by substantial evidence.

       Guillen-Urquilla primarily argues that the IJ and BIA erred in holding that his

political opinion was not at least one central reason for his alleged persecution.

Specifically, he claims that the agency did not analyze his political opinion as a protected

ground and failed to consider that “his persecutors had multiple reasons to target him.” 3

However, the IJ concluded, and the BIA agreed, that Guillen-Urquilla’s involvement with

the ARENA party “was not a central reason for [his] on-going harassment by gang

members” because the gang’s primary “motive for targeting [him] was monetary.” 4

Although acknowledging that Guillen-Urquilla’s initial encounter with the gang may

have been politically related, the IJ and BIA found that thirteen out of his fifteen

encounters with the gang during the two months he was in El Salvador “involved them

asking him for money” and that he ultimately returned to the United States because he




3
  Pet’r Br. 29.
4
  App. 12 (emphasis added). A protected ground must have been at least one “principal
reason for [an applicant’s] persecution”; “withholding of removal [will be denied] when
the characteristic at issue ‘played only an incidental, tangential, or superficial role.’”
Gonzalez-Posadas v. Att’y Gen., 781 F.3d 677, 685 (3d Cir. 2015) (quoting Ndayshimiye
v. Att’y Gen., 557 F.3d 124, 130 (3d Cir. 2009)). “[I]solated criminal acts do not
constitute persecution on account of a protected characteristic.” Id.

                                              3
was “unable to pay.” 5 “[W]hile other interpretations of the record are certainly possible,”

substantial evidence supports this conclusion. 6

       Guillen-Urquilla also contends that the IJ and BIA “erred in failing to find past

persecution where [he] was beaten, threatened with death, forced from employment and

extorted.” 7 Such harm, he argues, when “[t]aken in the aggregate, . . . rise[s] to the level

of persecution.” 8 The BIA agreed with the IJ that although Guillen-Urquilla “received a

minor beating from gang members and received threats,” this harm does not rise to the

extreme level of persecution. 9 We are not compelled to reach a contrary result.

       Guillen-Urquilla further argues that the IJ and BIA erred in concluding that the

Salvadoran government is not unwilling or unable to protect him. He contends that the

agency relied on an improper legal standard and ignored evidence he presented.

However, both the IJ and BIA considered whether Salvadoran authorities are unwilling or

unable to protect Guillen-Urquilla as a victim of private criminal activity. The IJ noted


5
  App. 12.
6
  Gonzalez-Posadas, 781 F.3d at 687.
7
  Pet’r Br. 29.
8
  Pet’r Br. 32.
9
  App. 12–13. Persecution “include[s] ‘threats to life, confinement, torture, and economic
restrictions so severe that they constitute a real threat to life or freedom.’” Chavarria v.
Gonzales, 446 F.3d 508, 518 (3d Cir. 2006) (quoting Lukwago v. Ashcroft, 329 F.3d 157,
168 (3d Cir. 2003)); see also, e.g., Herrera-Reyes v. Att’y Gen., 952 F.3d 101, 108 (3d
Cir. 2020) (threat may constitute persecution when it was “concrete and menacing,”
“plac[ing] a petitioner’s life in peril or creat[ing] an atmosphere of fear so oppressive that
it severely curtailed [his] liberty”); Kibinda v. Att’y Gen., 477 F.3d 113, 117, 119–20 (3d
Cir. 2007) (five-day detention, during which prison guard threw heavy object at
petitioner, did not constitute persecution).

                                              4
that El Salvador struggles to control gang violence but ultimately concluded that there

was insufficient evidence that the government would “refus[e] to act” or that the

“problems are so overwhelming” as to prevent security forces from acting to protect

Guillen-Urquilla. 10 Guillen-Urquilla points to no evidence that would compel us to reach

a contrary conclusion. 11

       Finally, Guillen-Urquilla challenges the denial of his CAT claim, arguing that the

IJ and BIA failed to consider all relevant evidence. The IJ held, and the BIA agreed, that

Guillen-Urquilla failed to meet his weighty burden of showing that it is more likely than

not that he would be subjected to “severe pain or suffering” “by or at the instigation of or

with the consent or acquiescence of [Salvadoran authorities].” 12 The IJ stated that there

was “no evidence of past torture” and “nothing in the overall record to suggest that police

would not respond and would fail [to] assist [Guillen-Urquilla].” 13 Guillen-Urquilla fails

to point to any specific evidence to challenge the agency’s findings. And we have

identified no evidence that would compel a conclusion that he will face such extreme

suffering with the consent or acquiescence of Salvadoran authorities. Thus, the agency’s



10
   App. 25.
11
   To be sure, both the IJ and BIA mentioned Matter of A-B-, 27 I. & N. Dec. 316 (A.G.
2018), and it remains unclear whether that decision changed the current legal standard,
see Grace v. Whitaker, 344 F. Supp. 3d 96, 130, 146 (D.D.C. 2018), appeal docketed,
No. 19-5013 (D.C. Cir. Jan. 30, 2019). Nevertheless, as mentioned above, the agency
rested its conclusion on the unwilling or unable to control standard.
12
   8 C.F.R. § 208.18(a)(1).
13
   App. 26.

                                             5
determinations are supported by substantial evidence.

      For the foregoing reasons, we will deny Guillen-Urquilla’s petition for review.




                                           6